Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144052                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                   SC: 144052                             Brian K. Zahra,
  In re MP, MP, and DR, Minors.                                    COA: 296331                                       Justices
                                                                   Delta CC Family Division:
                                                                   09-000506; 09-000507;
                                                                   09-000508
  _______________________________________/

        On order of the Court, the application for leave to appeal the July 28, 2011
  judgment of the Court of Appeals is considered, and it is DENIED. Respondent’s change
  of position has rendered this case moot. Federated Publications, Inc v Lansing, 467
  Mich 98, 112; 649 NW2d 383 (2002).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2012                       _________________________________________
           y0328                                                              Clerk